Citation Nr: 1031512	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected right 
foot disability.

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected right 
foot disability.

6.  Entitlement to service connection for a stomach disorder 
including acid reflux.

7.  Entitlement to service connection for a headache disorder.

8.  Entitlement to service connection for nerve damage of the 
right arm.

9.  Entitlement to service connection for bilateral hearing loss 
disorder.

10.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970, 
and has service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New Orleans, 
Louisiana, which denied the above issues.

Appeals of the RO's denial of service connection for a right foot 
navicular fracture and for denial of service connection for a 
psychiatric disorder including 
posttraumatic stress disorder (PTSD), anxiety and depression have 
been rendered moot by the RO's December 2005 rating that granted 
these claims in full.  These issues are thus no longer before the 
Board.

In January 2008, the Board remanded this case for additional 
development; it is again before the Board for further appellate 
review.

The issues of entitlement to service connection for a left foot 
disorder, a low back disorder, a stomach disorder including acid 
reflux and a headache disorder, and for bilateral knee and ankle 
disorders, as secondary to a service-connected right foot 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has a neck disorder which is related to service.
 
2.  There is no competent medical evidence showing that the 
Veteran has nerve damage of the right arm which is related to 
service.

3.  There is no competent medical evidence showing that the 
Veteran has bilateral hearing loss which is related to service.

4.  There is no competent medical evidence showing that the 
Veteran has bilateral tinnitus which is related to service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).   

2.  Nerve damage of the right arm was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

3.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).   

4.  Bilateral tinnitus was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in July 2003 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, this notice was not provided until 
February 2008; however such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports and lay statements have been associated 
with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its January 
2008 remand with regard to the issues being decided herein. 
 Specifically, the AOJ was instructed to 1) provide the Veteran 
with a corrective notice required under Dingess, supra; 2) 
confirm the Veteran's in-service incident of a hard landing in a 
helicopter; and 3) provide the Veteran with VA examinations for 
his neck disorder, nerve damage of the right arm, hearing loss 
and tinnitus.  The Board finds that the AOJ has complied with 
these instructions by providing the Veteran with VCAA notice 
required under Dingess and by confirming the Veteran's in-service 
helicopter hard landing.  The Board further finds that the VA 
examination reports substantially complies with the Board's 
January 2008 remand instructions.  The Board notes the VA 
audiologist found that he could not render an etiological opinion 
regarding the Veteran's hearing loss and tinnitus without resort 
to speculation.  However, as will be discussed in detail below, 
the Board finds that this opinion is adequate for rating 
purposes.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including other 
organic diseases of the nervous system, such as sensorineural 
hearing loss, and arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service Connection - neck disorder

The Veteran contends that he injured his neck in service in hard 
landings in a helicopter.  It has been confirmed that the Veteran 
was in a helicopter in service and was a passenger during some 
hard landings.

The Veteran's service treatment records do not show any treatment 
for a neck disorder.  His separation Report of Medical History 
reflects that the Veteran indicated that he did not have any back 
problems and his Report of Medical Examination did not show any 
diagnosis of a neck disorder.

VA medical records showing treatment from January 2003 through 
March 2005 reflect that the Veteran first reported neck pain in 
December 2003, indicating that it had been present since 1970.  
He reported the pain as an intermittent sharp stinging sensation 
in the back of the neck with no radiation. 

The Veteran underwent a VA examination in June 2008.  He reported 
that he believed that he had injured his neck during a hard 
landing in a helicopter crash.  Upon examination, inspection of 
the spine, limbs, posture, gait, position of the head and 
curvature of the spine were normal.  The examiner noted that x-
rays of the cervical spine were ordered but that the Veteran 
failed to report.  The diagnosis was age-related degenerative 
arthritis of the cervical spine.  The examiner opined that the 
Veteran's spine condition was not caused by or secondary to 
military service, nor was it caused by a hard landing while in 
the service.  The examiner noted that the Veteran was not 
diagnosed with any chronic or recurrent spine condition while in 
the service.  His discharge physical examination did not denote 
any chronic, recurrent or acute neck condition.  Therefore, the 
examiner concluded that the Veterans neck problems were related 
to the aging process and unrelated to military service or any 
injury that he may have suffered while in the service since there 
is no evidence of any complaints that resulted in any chronic or 
recurrent neck problems.

Based upon the evidence of record, the Board finds that service 
connection cannot be granted for the Veteran's neck condition.  
The Veteran has consistently reported neck pain which began in 
service.  Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
Veteran is competent to report the onset of his neck pain.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the 
Veteran's in-service neck pain is not reflected in his service 
treatment records, the Board finds that his reports are credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
medical evidence of a nexus is not of record.  Without such 
evidence, service connection cannot be granted.  Boyer.  In fact, 
the June 2008 VA examiner noted the Veteran's reports of his in-
service helicopter landing but found that his neck problems, 
diagnosed as arthritis of the neck, were related to the aging 
process and unrelated to military service.  As such, there is no 
medical evidence to sustain a claim for service connection.  
38 C.F.R. § 3.303.

Arthritis is a disorder for which presumptive service connection 
is available.  However, as there is no evidence in the claims 
file that the Veteran's arthritis of his neck manifested to a 
compensable degree within one year of his discharge, service 
connection on a presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection - nerve damage of the right arm 

The Veteran contends that he had a right arm disorder which began 
when he had to brace himself during an in-service hard landing in 
a helicopter.  

Service treatment records do not reflect any diagnosis of or 
treatment for a right arm condition.  His separation Reports of 
Medical Examination and History do not reflect any indications of 
a right arm disorder.  

October 2003 VA medical records reflect that the Veteran was seen 
in the pain clinic.  The examiner noted that the Veteran had been 
involved in a motor vehicle accident in 1982 and apparently had 
broken his arm and had undergone reconstruction of the right 
ulnar nerve.  Ongoing treatment records reflect that he underwent 
surgery to repair his right arm in 1983, but these records do not 
show any reports of right arm pain or any current right arm 
disorder.  
 
In his June 2008 VA examination, the Veteran gave a history of 
numbness to the right arm related to an ulnar nerve problem for 
which he had what appeared to be ulnar nerve transposition of the 
right arm.  He did not have any flare-ups of his right arm.  He 
complained of some residual slight tingling sensation to the 
right fourth and fifth fingers of the right hand.  The examiner 
found that the Veteran's status post right ulnar nerve 
transposition with the residual slight numb sensation to the 
right fourth and fifth fingers were not caused by or secondary to 
military service, nor are they caused by or secondary to a 
helicopter hard landing.  The examiner noted that the Veteran did 
not have surgery to the right arm until many years after military 
service.  There was no indication that the Veteran had a chronic 
or recurrent ulnar nerve condition following military service, 
nor is there any indication that the hard landing caused any 
ulnar nerve condition.  Therefore, the examiner concluded that 
the Veteran's status post ulnar nerve transposition is not 
related to military service, nor was there any evidence that it 
was aggravated or caused by military service.

The Board finds that service connection for the Veteran's right 
ulnar nerve condition cannot be granted.  The record does not 
reflect any diagnosis of a right arm disorder, other than his 
status post right ulnar nerve transposition with the residual 
slight numb sensation to the right fourth and fifth fingers, 
which has been associated with a motor vehicle accident.  The 
June 2008 examiner opined that his status post ulnar nerve 
transposition was not caused by or secondary to military service, 
to include a helicopter hard landing.  Without any medical 
evidence showing that the Veteran had a current right arm 
disorder associated with service, service connection cannot be 
granted.  Brammer, supra.

Service connection - hearing loss and tinnitus

The Veteran contends that he has a bilateral hearing loss and 
tinnitus as a result of in-service noise exposure, in that he was 
exposed to helicopter noise while in the service.  

For VA purposes hearing loss will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Service treatment records do not reflect a hearing loss.  In 
fact, in his separation Report of Medical History, the Veteran 
indicated that he had no hearing loss.

VA medical records include an October 2003 hearing evaluation due 
to hearing loss and tinnitus.  Puretone audiometric results 
revealed a hearing loss, pursuant to VA purposes, at 4000 Hertz 
in both ears.  The examiner diagnosed a mild to moderate 
sensorinueral hearing loss.

A February 2005 VA Audiometric examination report shows that the 
Veteran complained of constant bilateral tinnitus and hearing 
loss.  He reported that he had noise exposure in the military 
when he was a crew chief on a helicopter and that he was a gunner 
when in flight.  He also indicated that he did not have any 
history of noise exposure after he left service.  Puretone 
threshold levels revealed a hearing loss, pursuant to VA 
regulations, at 4000 Hertz in both ears.  The examiner noted that 
a review of the claims file revealed an induction examination 
dated in April 1968 and a separation examination dated in April 
1970.  The induction examination contained audiometric thresholds 
indicating normal hearing acuity, bilaterally, with the exception 
of a mild hearing loss at 4000 Hertz in the left ear.  The 
separation examination contained a whisper test with 15/15 scores 
bilaterally.  The examiner noted that the whisper test does not 
contain frequency specific audiometric thresholds that can be 
compared to the entrance examination and that, therefore, there 
was insufficient information available to render an opinion 
regarding the Veteran's hearing loss and complaint of tinnitus 
without resort to speculation.  The examiner noted that a review 
of the Veteran's claims file did not reveal any complaints of or 
treatment for tinnitus nor it's descriptive.  

A June 2008 VA audiological examination report shows that the 
Veteran reported that he was exposed to gunfire, grenades, 
helicopters and artillery while in the service without hearing 
protection.  He indicated that he was in an in-service helicopter 
crash and that he had ringing in his ears since that incident.  
Upon examination, the Veteran had a hearing loss, pursuant to VA 
regulations, at 3000 and 4000 Hertz.  The examiner noted that the 
Veteran had a mild sloping moderate to profound sensorineural 
hearing loss in the right ear, normal sloping moderate to severe 
sensorineural hearing loss in the left ear.  The examiner did not 
provide any nexus opinion.

A February 2009 addendum included the examiner's conclusion that 
he could not resolve the issue without resort to mere 
speculation.  He indicated that the Veteran reported a history of 
noise exposure during military service with specific exposure to 
helicopter engines, artillery, grenades and weapon fire.  The 
examiner indicated that a review of the Veteran's c-file and 
audiometric examination results was conducted, and that the 
Veteran's entrance examination showed a mild hearing loss in the 
left ear and normal hearing in the right ear, while his 
separation examination report showed a whispered voice 
examination which was documented as normal but was not frequency 
specific and only provided a subjective approximation of hearing 
acuity.  The examiner concluded that the information available 
was insufficient to determine the etiology of the Veteran's 
hearing loss or tinnitus without resort to mere speculation.  

In a December 2009 addendum, the examiner restated his 
conclusion, adding that the VA examination revealed a mild to 
moderate hearing loss in the right ear and a very mild to 
moderate hearing loss in the left ear.  He repeated that that the 
information available was insufficient to determine the etiology 
of the Veteran's hearing loss or tinnitus without resort to mere 
speculation.  

The Court recently offered guidance on speculative medical 
opinions in Jones v. Shinseki, 23 Vet. App. 382 (2010).  The 
Court wrote that when a medical examiner concludes that he or she 
is unable to provide a nexus opinion without speculation, this 
alone does not make the medical opinion inadequate; a medical 
opinion with such language may be adequate if the examiner 
sufficiently explains the reasons for this inability. Id. at 389-
90.  Here, as highlighted above, the examiner has explained 
specifically why he is not able to offer an opinion as to the 
etiology of the Veteran's disabilities.  The Board finds his 
opinion and rationale to be adequate for rating purposes.

There is no other medical evidence in the file regarding the 
relationship between the Veteran's current bilateral hearing loss 
and tinnitus and the acoustic trauma he suffered in service.  The 
Board notes that the first post-service medical evidence of a 
hearing loss in October 2003, over thirty years after the 
Veteran's discharge from active duty, and that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  As such, since there is no medical 
evidence linking the Veteran's hearing loss or tinnitus to noise 
exposure on active duty, service connection cannot be granted. 

As noted, the Veteran has contended he has a neck disorder, a 
right arm disorder, hearing loss and tinnitus which are due to 
his active duty service.  However, the Veteran, as a layperson, 
is not competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a neck disorder is denied.

Service connection for nerve damage of the right arm is denied.

Service connection for bilateral hearing loss disorder is denied.

Service connection for bilateral tinnitus is denied.


REMAND

As an initial matter, the Board's January 2008 remand noted that 
the Veteran's April 1968 preinduction examination's report of 
medical history revealed him to say "yes" to having frequent and 
severe headaches, ear, nose and throat trouble, swollen and 
painful joints, recurrent back pain and frequent indigestion.  
The physician's summary was significant for some right knee 
trouble at times, headaches and dizziness at times, and 
occasional indigestion.  In addition, his representative has also 
alleged in the November 2007 informal hearing presentation that 
the Veteran's claimed bilateral knee conditions and ankle 
conditions could potentially be secondary to his service 
connected right foot navicular fracture.  However, the Veteran 
has not received notice for claims regarding service connection 
based on preexisting conditions or claims for service connection 
based upon secondary conditions.  

The Veteran should be advised of what is needed to establish 
service connection for a preexisting disorder.  VAOPGCPREC 3-
2003.  Specifically, the Veteran should be informed of the 
holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
which states that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the Veteran's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  In addition, he should be advised as 
to what he would need to show to establish service connection on 
a secondary basis, to include as due to aggravation.  When 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R. § 3.310 (2009).

The Board's January 2008 remand included instructions for the 
Veteran to be provided with a VA examination to determine whether 
he had a left foot disorder that was related to his time on 
active duty.  The Veteran underwent this examination in June 
2008.  The VA examiner noted that the Veteran had a history of a 
stress fracture to his left foot diagnosed as status post stress 
fracture of the left foot with no loss of function, bilateral 
varicose veins with chronic venous stasis and bilateral 
peripheral vascular disease.  The examiner opined that the 
Veteran's foot condition was not caused by or secondary to any 
injury as a result of a helicopter crash, but was related to his 
status post stress fracture of which he had no loss of function.  
The examiner noted that the Veteran had a stress fracture which 
was treated with a metatarsal bar and concluded that the 
Veteran's stress fracture was isolated to the left foot and did 
not result in any additional loss of function nor any loss of 
function to the right foot.  The Board finds that clarification 
is needed with regard to this medical opinion.  The Veteran's 
service treatment records do not show a stress fracture to the 
Veteran's left foot, instead, these records reveal a stress 
fracture to the Veteran's right foot, for which he is presently 
service connected.  As such, the claims folder should be returned 
to the examiner who performed the Veteran's June 2008 examination 
in order for him to clarify his opinion with regard to the 
Veteran's left foot disorder.

In addition, the examiner was instructed to discuss whether the 
Veteran had a preexisting right knee disorder, back pain or 
stomach/indigestion disorder and, if so, whether each of these 
disorders was permanently aggravated during his service.  The 
examiner did not comment on these issues.

Finally, the Board's remand included instructions, if his claims 
were denied, to provide the Veteran with a supplemental statement 
of the case which included a discussion of the ramifications of 
Allen, supra, VAOPGCPREC 3-2003 and the holding in Wagner, supra, 
in considering any additional evidence developed on remand.  
Specifically, the Board instructed that any SSOC provided to the 
Veteran should contain the provisions of 38 C.F.R. § 3.310 (2009) 
regarding the secondary service connection issues, and discusses 
the ramifications of VAOPGCPREC 3-2003 and the holding in Wagner, 
supra, regarding the preexisting issues.  However, the SSOC 
provided to the Veteran in March 2010 contained no such analysis 
and did not contain the provisions of 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed for establishing service 
connection as secondary to a service-
connected disability pursuant to Allen, 
supra and the information and evidence 
needed to establish service connection for 
a preexisting condition.  Wagner, supra.

2.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the examiner who provided the June 2008 
examination in order for him to provide a 
clarification on his opinion as to whether 
the Veteran has a left foot disorder which 
is a result of any incident in service or 
began to manifest during service and to 
comment on whether the Veteran had any 
right knee disorder, back disorder or 
stomach/indigestion disorder and, if so, 
whether each of these disorders was 
permanently aggravated during his service.  
The claims file, this remand and any 
additional treatment records must be made 
available to the examiner for review of the 
pertinent evidence in connection with 
rendering the opinions, and the report 
should so indicate.  

The examiner should offer an opinion as to 
(1) whether the Veteran has a left foot 
disorder (please note that the Veteran had 
an in-service stress fracture of his right 
foot, for which he is service-connected) 
and (2) whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's left foot disorder is a 
result of any incident in service or began 
to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

For disorders said to preexist service, 
including the right knee disorder, back 
pain and stomach/indigestion disorder the 
examiners should discuss whether (1) it is 
at least as likely as not (50 percent or 
more probability) that any such disorder(s) 
preexisted service, and (2) if a right knee 
disorder, back pain, and/or 
stomach/indigestion disorder preexisted 
service, if it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's disorder was permanently 
aggravated/increased in disability during 
his service or is it more likely than not 
that such increase was due to the natural 
progress of the disease.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which includes the 
provisions of 38 C.F.R. § 3.310 (2009) 
regarding the secondary service connection 
issues, and discusses the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, regarding the preexisting 
issues.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


